Citation Nr: 0111486	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  94-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from October 1973 to 
August 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a right shoulder disability and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran appealed this 
decision to the Board.  

In May 1996 the Board remanded the case to the RO for further 
development.  Subsequently, in a July 1998 decision, the 
Board denied service connection for a right shoulder 
disability and denied entitlement to a total disability 
rating based on individual unemployability.  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals).  In August 
2000, the Court affirmed the Board's decision with regard to 
the denial of entitlement to service connection for a right 
shoulder disability secondary to a service-connected left 
shoulder disability.  In addition, the Court vacated the 
Board's decision with regard to the denial of entitlement to 
a total disability rating based on individual 
unemployability, and remanded that issue to the Board for 
further development.  Judgment was entered on September 1, 
2000.  

In February 2001, the veteran submitted a statement and 
supporting medical evidence indicating that he wished to file 
a claim for service connection for a mental disorder, 
secondary to his service-connected left shoulder disability.  
He also indicated that he waived RO consideration of this 
evidence in accordance with 38 C.F.R. § 20.1304 (2000).  
However, the Board points out that, this issue has not been 
certified to the Board for appellate review and was not 
addressed by the Court.  Accordingly, the Board does not have 
jurisdiction over that issue.  

A review of the file indicates that service connection for a 
nervous disorder secondary to a service-connected left 
shoulder disability was previously denied by the RO in a July 
1984 rating decision.  As such, the veteran must present new 
and material evidence in order for the claim to be reopened.  
Therefore, the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for a 
nervous disorder secondary to a service-connected left 
shoulder disability is referred to the RO for appropriate 
development in conjunction with the development outlined 
below.  The veteran is hereby advised that, if the 
determination on this issue is unfavorable to him, he must 
properly perfect an appeal on the issue if he wishes it to be 
certified to the Board for appellate review.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The new law has 
significantly revised VA's notice and duty to assist 
provisions.  Furthermore, it applies to all claims filed on 
or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As such, the Board finds that a remand 
is necessary so the RO can inform the veteran what types of 
evidence he should submit in support of his claim, obtain any 
outstanding evidence, and provide the veteran with a current 
examination to assess the severity of his service-connected 
disabilities and how they impact his ability to engage in 
substantial employment.  

In this regard, the Board notes that in evaluating a service-
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) must be considered.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, the 
examiner and the RO must consider functional loss due to 
these factors in adjudicating the claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities involving 
his left shoulder, left forearm, and left 
upper arm.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

3.  The RO should obtain a statement from 
the veteran which indicates his level of 
education and provides a compilation of 
his work history since 1989.  

4.  If the veteran has enrolled in, or 
completed, a VA vocational rehabilitation 
program, his folder should be associated 
with the claims file.  

5.  The RO should obtain the veteran's 
complete VA treatment record since July 
1998.  Once obtained, all records that 
are not already in the file must be 
associated with the claims folder.  

6.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

7.  If the VA is unable to obtain all 
relevant records requested or identified 
by the veteran, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

8.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the current severity of the 
veteran's service-connected disabilities 
pertaining to his left upper extremity.  
The claims folder must be made available 
to the examiner for review before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, 
the reasons for each question unanswered 
should be discussed.  

I.  The examiner should provide the 
range of motion, in degrees, of the 
veteran's left shoulder, and left 
forearm.  

II.  The examiner should report 
whether scapulohumeral articulation 
is ankylosed to any degree; whether 
there is malunion of the clavicle or 
scapula; or whether there is 
nonunion of the clavicle or scapula 
with or without loose movement.  

III.  The examiner should assess the 
degree of weakness associated with 
the veteran's left forearm and left 
upper arm.  

IV.  The examiner should indicate 
whether the veteran's left 
shoulder/upper extremity exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

V.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's left shoulder/upper 
extremity is used repeatedly over 
time.  This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

VI.  The examiner should express an 
opinion as to how the veteran's left 
shoulder, left forearm, and left 
upper arm disabilities impact his 
ability to engage in gainful 
employment.  

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should evaluate all of the veteran's 
service-connected disabilities (including 
a mental disorder if service connection 
is established for that disability) and 
readjudicate the claim for entitlement to 
a total disability rating based on 
individual unemployability, including 
pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b).  If the determination remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


